UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22299 RENN GLOBAL ENTREPRENEURS FUND, INC. (Exact name of registrant as specified in charter) 8080 N. Central Expressway, Suite 210, Dallas, TX 75206 (Address of principal executive offices)(Zip Code) Russell Cleveland 8080 N. Central Expressway, Suite Dallas, TX 75206 (Name and address of agent for service) Registrant’s telephone number, including area code: (214) 891-8294 Date of fiscal year end:December 31 Date of reporting period:September 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments Third Quarter Report September 30, 2012 (unaudited) Item 1. SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Value (7) CONVERTIBLE BONDS – 2.94% (5) Business Services, NEC – 1.73% $ 569,000 Pipeline Data, Inc. 10% Maturity June 29, 2011 (6) $ 569,000 $ 199,150 Crude Petroleum & Natural Gas– 1.21% PetroHunter Energy Corporation 8.5%Maturity November 5, 2012 1,000,000 140,000 Semiconductors and Related Devices– 0.00% Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1)(7)(8) 966,666 0 Total Unaffiliated Convertible Bonds 2,535,666 339,150 COMMON EQUITIES – 44.63% (3)(5) Advertising – 1.36% SearchMedia Holdings Ltd 780,994 157,000 Biological Products No Diagnostic Substances – 0.17% Hemobiotech 1,360,117 20,036 Business Services, NEC –6.14% Global Axcess Corporation 630,833 119,167 Points International, Ltd. 280,440 589,437 Crude Petroleum & Natural Gas – 0.10% PetroHunter Energy Corporation 101,056 11,318 Electronic Components & Accessories – 3.59% COGO Group, Inc. 836,019 414,000 Electrical Industrial Apparatus – 2.22% Hollysys Automation Technologies Ltd 226,238 256,200 Household Audio & Video Equipment – 0.02% Aurasound, Inc. 1,000,000 1,833 1 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments Third Quarter Report September 30, 2012 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Value (7) COMMON EQUITIES (continued) (3)(5) Pharmaceutical Preparations – 3.54% Flamel Technologies $ $ 409,000 Specialty Outpatient Facilities, NEC – 12.90% Acadia Healthcare Co. Inc. Surgical & Medical Instruments & Apparatus – 14.03% Bovie Medical Corporation Wholesale – Electronic Parts & Equipment, NEC – 0.56% SinoHub, Inc. Total Unaffiliated Common Equities TOTAL UNAFFILIATED INVESTMENTS $ $ Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities $$ 2,321,981 Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities $$ (7,488,971) Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities $$ 5,166,990 2 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments Third Quarter Report September 30, 2012 (unaudited) SCHEDULE OF INVESTMENTS Affiliated Investments Sharesor Principal Amount Company Cost Value (7) OTHER SECURITIES – 20.85% (2)(3)(5) CONVERTIBLE PREFERRED EQUITIES Communications Service NEC – 12.50% 233,229 AnchorFree, Inc. Series A Convertible Preferred (1) $ $ Dairy Products –0.02% 37.5 iSatori Technologies, Inc. Preferred D 1,890 Semiconductor& Related Devices – 8.33% 625 Plures Technologies, Inc., Series A Preferred (4) 961,870 Total Affiliated Other Securities 2,407,117 COMMON EQUITIES – 22.60% (2)(3)(5) Dairy Products –19.46% iSatori Technologies, Inc. 2,246,333 Semiconductor &Related Devices – 3.14% 120,772 Plures Technologies, Inc (4) 362,317 Total Affiliated Common Equities MISCELLANEOUS SECURITIES – 0.67% (2)(3)(5) Communications Service NEC – 0.67% 15,023 AnchorFree, Inc., options to buy (1) (9) 68,411 77,558 Total Affiliated Miscellaneous Securities 77.558 TOTAL AFFILIATED INVESTMENTS 15,858,916 5,093,325 TOTAL UNAFFILIATED INVESTMENTS 10,657,803 5,490,813 TOTAL INVESTMENTS $ $ OTHER ASSETS AND LIABILITIES– 8.31% 0 TOTAL NET ASSETS $ $ 3 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments Third Quarter Report September 30, 2012 (unaudited) INFORMATION REGARDING RESTRICTED SECURITIES OF AFFILIATES INVESTMENTS IN CONTROLLED AFFILIATES (2) (3)(7) Date(s) Acquired Cost 6/30/12 Cost 9/30/12 Value (7) 9/30/12 % of Net Assets AnchorFree, Inc. (1) Common Equity 4/15/11 $ $ 419,812 $ 1,443,357 12.50% AnchorFree, Inc. (1) (9) Options to buy @ $0.3971 6/29/12 68,411 68,411 77,558 0.67 Plures Technologies, Inc. (4) PreferredA Equity 5/23/11 961,870 8.33 Plures Technologies, Inc.(4) 9/23/94 Common Equity -5/17/11 362,317 3.14 iSatori Technologies, Inc. Preferred D Equity 10/13/99 75,000 75,000 1,890 0.02 iSatori Technologies, Inc. 12/31/96 Common Equity -12/31/10 9,056,721 9,056,721 19.46 TotalRestricted Securities $ 15,858,916
